DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8-10, and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa et al (U.S. Publication No. 2021/0098349) in view of Qian et al. (U.S. Publication No. 2022/0199537).
Regarding claim 1, Miyazawa teaches an integrated circuit package, comprising:
a substrate (Fig. 1A, substrate 110) including at least one electrical connection (pad 114) to at least one of power or ground (see paragraph [0103]); and
a bridge structure (Fig. 1A, bridge 130) coupled to the substrate (see Fig. 1A) including:
a bridge-chip interconnect made of conductive material (Fig. 1A, interconnect 141-2; see also Fig. 8)
 at least one layer of conductive material (layer 136) in direct contact with the bridge-chip interconnect (see Fig. 1A, directly contacts 41-2) and electrically connected to the at least one electrical connection of the substrate (see Fig. 1A, connected through solder 119-2).
at least one layer of insulative material (see Fig. 20A, dielectric 226);
a side pad (pad 140) made of conductive material (paragraph [0108]) forming an end face of the bridge structure (Fig. 1A and 20C), such that the side pad is in direct contact with the at least one layer of conductive material (see Fig. 1A, connected to 136) and with the at least one layer of insulative material (see Fig. 20A, ES is side pad, directly connected to 226).
Miyazawa does not teach an additional connection made of conductive material and arranged in direct contact with the side pad and with the bridge-chip interconnect, the additional connection separated from the at least one layer of conductive material by the at least one layer of insulative material.
However, Qian teaches another bridge having an integrated power network (see Qian Fig. 4A), in which the side power pad (Qian Fig. 4A, leftside via in white) has multiple horizontal power traces (Fig. 4A, traces at M5 and M4) connected to the first interconnect (Qian Fig. 4A, interconnect 402), and separated by an analogous dielectric layer (Qian Fig. 4A, dielectric 401).  
It would have been obvious to a person of skill in the art at the time of the effective filing date that multiple traces, separated by a dielectric layer, could have been used because this allows for greater flexibility in the power connections to different interconnects throughout the bridge (see Fig. 4A, different traces connected to different interconnects).


Regarding claim 2, Miyazawa in view of Qian teaches the integrated circuit package of claim 1, wherein:
the side pad is electrically connected to the at least one electrical connection of the substrate by solder (see paragraph [0112]).

Regarding claim 3, Miyazawa in view of Qian teaches the integrated circuit package of claim 1, wherein:
the side pad is integrally formed with the at least one layer of conductive material (see Fig. 1A and Fig. 2).

Regarding claim 4, Miyazawa in view of Qian teaches the integrated circuit package of claim 1, wherein:
The end face of the bridge structure is covered by solder (see Fig, 1A, solder 119-2).

Regarding claim 6, Miyazawa in view of Qian teaches the integrated circuit package of claim 1, wherein:
the additional connection is arranged so as to extend in a direction substantially parallel to the at least one layer of conductive material (see Fig. 20C, 238 or 214 is parallel to 236).

Regarding claim 8, Miyazawa in view of Qian teaches the integrated circuit package of claim 1, wherein:
the additional connection has a width that is between approximately 10 micrometers and approximately 20 micrometers (see paragraph [0195], thickness of dielectric layers is “several to several tens” of micrometers).

Regarding claim 9, Miyazawa in view of Qian teaches the integrated circuit package of claim 1, wherein:
the bridge structure further includes a further bridge-chip interconnect (Miyazawa Fig. 1A, interconnect 141-1) arranged such that the bridge-chip interconnect is arranged between the further bridge-chip interconnect and the side pad (see Fig. 1A), and the additional connection does not extend from the side pad to the further bridge-chip interconnect (see Fig. 1A, further bridge chip interconnect 141-1 is not connected to the side pad).

Regarding claim 10, Miyazawa in view of Qian teaches the integrated circuit package of claim 1, wherein:
the additional connection (238 or 214) is integrally formed with the side pad (Fig. 20A, labeled ES) and with the bridge- chip interconnect (see Fig. 20A, monolithic bridge formation).

Regarding claim 12, Miyazawa in view of Qian teaches the integrated circuit package of claim 1, wherein:
the additional connection is arranged at a depth beneath an uppermost surface of the bridge (see Fig. 20C), and
the depth is approximately 10 micrometers (see paragraph [0195], layers 214 and 226 can be “several” um thick, and therefore 238 could be approximately 10um deep).

Regarding claim 13, Miyazawa in view of Qian teaches the integrated circuit package of claim 12, wherein:
the additional connection (214 or 238) has a thickness that extends in a direction parallel to the depth (see Fig. 20C, thickness is vertical), and
the thickness is between approximately 5 micrometers and approximately 10 micrometers (see paragraph [0195], “several to several tens” um thick).

Regarding claim 14, Miyazawa teaches a bridge structure for use in an integrated circuit package, the bridge structure comprising:
a bridge-chip interconnect made of conductive material (Fig. 1A, interconnect 141-2; see also Fig. 8)
 at least one layer of conductive material (layer 136) in direct contact with the bridge-chip interconnect (see Fig. 1A, directly contacts 41-2) and electrically connected to the at least one electrical connection of the substrate (see Fig. 1A, connected through solder 119-2).
at least one layer of insulative material (see Fig. 20A, dielectric 226);
a side pad (pad 140) made of conductive material (paragraph [0108]) that is in direct contact with the at least one layer or conductive material (see Fig. 1A and 20), the side pad forming an end face of the bridge structure (Fig. 1A and 20C) such that the conductive material of the side pad is exposed (see Fig. 1A and 20).
Miyazawa does not teach an additional connection made of conductive material and arranged in direct contact with the side pad and with the bridge-chip interconnect, the additional connection separated from the at least one layer of conductive material by the at least one layer of insulative material.
However, Qian teaches another bridge having an integrated power network (see Qian Fig. 4A), in which the side power pad (Qian Fig. 4A, leftside via in white) has multiple horizontal power traces (Fig. 4A, traces at M5 and M4) connected to the first interconnect (Qian Fig. 4A, interconnect 402), and separated by an analogous dielectric layer (Qian Fig. 4A, dielectric 401).  
It would have been obvious to a person of skill in the art at the time of the effective filing date that multiple traces, separated by a dielectric layer, could have been used because this allows for greater flexibility in the power connections to different interconnects throughout the bridge (see Fig. 4A, different traces connected to different interconnects).

Regarding claim 15, Miyazawa in view of Qian teaches the bridge structure of claim 14, wherein:
the side pad is integrally formed with the at least one layer of conductive material (Fig. 20A, part of side pad is formed of layer 236).

Regarding claim 16, Miyazawa in view of Qian teaches the bridge structure of claim 14, wherein:
the end face of the bridge structure is in direct contact with solder (see Fig. 1A, solder 119-2).

Regarding claim 17, Miyazawa in view of Qian teaches the bridge structure of claim 14, wherein:
the additional connection extends in a direction substantially parallel to the at least one layer of conductive material (see Miyazawa Fig. 1A, and see Qian Fig. 4A).

Regarding claim 18, Miyazawa in view of Qian teaches the bridge structure of claim 14, wherein:
the additional connection is integrally formed with the side pad and with the bridge- chip interconnect (see Fig. 20A, formed as a monolithic bridge).

Regarding claim 19, Miyazawa teaches a method of forming a bridge structure for an integrated circuit package, the method comprising:
forming contact pads (Fig. 20A, pads ES);
forming ultra-high density circuitry (circuitry 236) that is electrically connected to the contact pads (see Fig. 20A), , the ultra-high density circuitry including at least one layer of conductive material (conductive material 136, Fig. 1A) and a bridge-chip interconnect (interconnect 141-2) that is in direct contact with the at least one layer of conductive material (see Fig. 1A);
exposing a side pad (see Fig. 19D-20A) made of electrically conductive material, the side pad being integrally formed with the ultra-high density circuitry (see Fig. 20A).
Miyazawa does not teach forming an additional connection made of conductive material between the side pad and the bridge-chip interconnect such that the additional connection is separated from the at least one layer of conductive material by a layer of insulative material.
However, Qian teaches another bridge having an integrated power network (see Qian Fig. 4A), in which the side power pad (Qian Fig. 4A, leftside via in white) has multiple horizontal power traces (Fig. 4A, traces at M5 and M4) connected to the first interconnect (Qian Fig. 4A, interconnect 402), and separated by an analogous dielectric layer (Qian Fig. 4A, dielectric 401).  
It would have been obvious to a person of skill in the art at the time of the effective filing date that multiple traces, separated by a dielectric layer, could have been used because this allows for greater flexibility in the power connections to different interconnects throughout the bridge (see Fig. 4A, different traces connected to different interconnects).

Regarding claim 20, Miyazawa in view of Qian teaches the method of claim 19, further comprising:
the additional connection is formed extending in a direction substantially parallel to the at least one layer of conductive material (see Miyazawa Fig. 1A and Qian Fig. 4A).

Regarding claim 21, Miyazawa in view of Qian teaches the bridge structure of claim 14, further comprising:
a further bridge-chip interconnect structure (Miyazawa Fig. 1A, interconnect 141-1) arranged such that the bridge-chip interconnect is arranged between the further bridge-chip interconnect and the side pad (see Fig. 1A), wherein the side pad is not electrically connected to the further bridge-chip interconnect through the additional connection (see Miyazawa Fig. 1A, no connection between side pad and interconnect 141-1).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa in view of Miyazawa et al. (U.S. Publication No. 2021/0098404)(“Miyazawa2”).
Regarding claim 11, Miyazawa teaches the integrated circuit package of claim 9, wherein:
the additional connection has a length that extends from a center of the side pad to a center of the bridge-chip interconnect (see Fig. 1A) but does not teach the length is approximately 40 micrometers.
However, Miyazawa2 teaches a very similar bridge (see Miyazawa2 Fig. 1A) having a total length of 100um (see Miyazawa2 paragraph [0124]), and therefore a dielectric length from a mid-point of the side pad to the mid-point of the bridge of approximately 40um.  It would have been obvious to a person of skill in the art at the time of the effective filing date that the bridge of Miyazawa could have had a similar length because it would have been simple substitution of one bridge length for another bridge length of a nearly identical bridge with predictable results, and that the non-critical length of the bridge could have been optimized through routine experimentation of calculation in order to meet various physical or electrical requirements of the package.  See MPEP 2144.05(II)(A).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 22, the prior art, alone or in combination, fails to teach or suggest wherein the additional connection electrically connects only the side pad and the bridge-chip interconnect.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan G Clinton whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EVAN G CLINTON/Examiner, Art Unit 2816  

/SELIM U AHMED/Primary Examiner, Art Unit 2896